Citation Nr: 0926757	
Decision Date: 07/17/09    Archive Date: 07/30/09

DOCKET NO.  04-07 107A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether a June 1997 rating decision that denied service 
connection for a psychiatric disability, including 
posttraumatic stress disorder (PTSD) should be revised or 
reversed or reversed on the grounds of clear and unmistakable 
error..

2.  Entitlement to an effective date earlier than August 7, 
2001, for the award of service connection for depression. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to 
February 1972 and from September 1990 to July 1991.  He had 
additional active duty for training in 1961.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted 
service connection and awarded a 30 percent disability rating 
for depression (secondary to a service-connected lumbar spine 
disability), effective August 7, 2001.  By a January 2004 
decision, the RO determined that a June 1997 rating decision 
that denied service connection for a psychiatric disorder, 
including posttraumatic stress disorder, was not clearly and 
unmistakably erroneous.  An earlier effective date for the 
grant of service connection for a psychiatric disorder was 
accordingly denied.

In a March 2006 decision, the Board denied the Veteran's 
claim of entitlement to an effective date earlier than August 
7, 2001, for the award of service connection for depression, 
to include a request for revision on the basis of clear and 
unmistakable error (CUE) in a June 1997 rating decision that 
denied service connection for a psychiatric disability, 
including posttraumatic stress disorder (PTSD).  The Veteran 
appealed the decision denying the claim to the United States 
Court of Appeals for Veterans Claims (Court).  In a December 
2008 decision, the Court reversed the March 2006 Board 
decision and remanded the matter for further proceedings 
consistent with the Court's decision.

The issue of entitlement to an effective date earlier than 
August 7, 2001, for the award of service connection for 
depression is REMANDED to the RO.


FINDINGS OF FACT

1.  In a December 2008 decision, the Court reversed the March 
2006 Board decision denial of a request for revision on the 
basis of clear and unmistakable error (CUE) a June 1997 
rating decision that denied service connection for a 
psychiatric disability, including posttraumatic stress 
disorder (PTSD).  

2.  The Court determined that a June 1997 rating decision 
that denied service connection for a psychiatric disorder, 
including posttraumatic stress disorder, was clearly and 
unmistakably erroneous in not granting service connection.  


CONCLUSION OF LAW

The June 1997 rating decision that denied service connection 
for a psychiatric disorder was clearly and unmistakably 
erroneous. 38 U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.105(d) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a March 2006 decision, the Board denied the Veteran's 
claim of entitlement to an effective date earlier than August 
7, 2001, for the award of service connection for depression, 
to include a request for revision on the basis of clear and 
unmistakable error (CUE) in a June 1997 rating decision that 
denied service connection for a psychiatric disability, 
including posttraumatic stress disorder (PTSD).  

The Veteran appealed the decision to the Court.  In a 
December 2008 decision, a three judge panel of the Court 
determined that the June 1997 rating decision that denied 
service connection for a psychiatric disability was clearly 
and unmistakably erroneous in not granting service 
connection, and reversed the March 2006 Board decision 
insofar as it determined that the June 1997 rating decision 
was not clearly and unmistakably erroneous.  That decision is 
binding on the Board.  38 U.S.C.A. § 7252(a) (West 2002).

Because the Court determined that the July 1997 was clearly 
and unmistakably erroneous in not granting service connection 
for a psychiatric disorder, the June 1997 rating decision is 
reversed, insofar as it denied the claim for service 
connection for a psychiatric disorder, and thus service 
connection for a psychiatric disorder should have been 
granted in the June 1997 decision.  38 C.F.R. §§ 3.104(a), 
3.400(k) (2008).  


ORDER

The June 1997 rating decision was clearly and unmistakably 
erroneous in not granting service connection for a 
psychiatric disorder.  Therefore, reversal of that decision 
is warranted.


REMAND

The July 2002 rating decision that granted service connection 
for depression, and assigned an effective date of August 7, 
2001, has been rendered moot as a result of the Court's 
December 2008 finding of CUE in the June 1997 rating decision 
that denied service connection for a psychiatric disorder.  
Accordingly, a new effective date of service connection for 
depression must be established, based upon the June 1997 
grant of service connection.  Because the Board may not 
determine the effective date of service connection in the 
first instance, the issue of entitlement to an earlier 
effective date of service connection for the grant of service 
connection for depression must be remanded for determination 
of that issue by the RO.

Accordingly, the case is REMANDED for the following action:

Readjudicate the issue of the effective 
date of service connection for a 
psychiatric disorder, based upon the 
Court's reversal of the June 1997 rating 
decision that initially denied the claim 
for service connection.  Then, issue a 
supplemental statement of the case on the 
issue of the appropriate effective date 
and allow the applicable time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


